Citation Nr: 0732816	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-03 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972 and has additional service with the U. S. Army Reserve 
from 1978 to 1992. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for degenerative arthritis of the left knee.  

The veteran testified at a December 2003 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) for further development in June 2004 
and in April 2006.  The case is once again before the Board 
for review.


FINDING OF FACT

Competent medical evidence of record does not establish that 
the veteran has a left knee disorder etiologically related to 
active service, or that left knee arthritis manifested to a 
compensable degree within one year of separation from 
service.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
May 2001, July 2004 and December 2004 letters, informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

An August 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

Regarding the duty to assist, the veteran's service medical 
records, Reserve service medical records, VA and private 
medical records and opinions, and a Board hearing transcript 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Pursuant to an April 2006 Board remand, the AMC scheduled the 
veteran for an October 2006 VA examination.  The veteran, 
however, failed to report to the October 2006 VA examination.  
A VA compensation and pension request report indicated that 
the veteran wished to withdraw his claim.  In a January 2007 
correspondence, the veteran clarified that he was willing and 
able to report for a VA examination and did not intend to 
withdraw his claim.  He stated that he had only asked VA to 
change his appointment.  The AMC, therefore, scheduled the 
veteran for a new examination in April 2007 and provided him 
notice of such.  In an April 2007 letter, dated after the 
date of the veteran's scheduled examination, the VA medical 
center notified the AMC that his April 2007 examination had 
been cancelled.  In a May 2007 supplemental statement of the 
case (SSOC), the AMC indicated that although they had no 
communication showing the veteran cancelled the examination, 
the VA medical center would cancel the examination only if 
the veteran had requested the cancellation.  The Board notes 
further, that the record contains no further communication 
from the veteran subsequent to the May 2007 SSOC providing an 
explanation for the cancellation or indicating a willingness 
to report for a VA examination.

The veteran has been scheduled for two VA examinations to 
which he did not appear.  He and his representative were 
provided adequate notice of the scheduled examinations.  No 
correspondence has been received from the veteran which 
addresses his failure to appear for the later April 2007 VA 
examination.  Thus, the Board finds that to date, the veteran 
has not shown good cause for his failure to report to the 
scheduled VA examination.  In light of the veteran's failure 
to cooperate, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  See 38 
C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992) (holding that the duty to assist is not always a 
one-way street, or a blind alley, and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.)  The veteran's claim has been 
decided on the evidence of record.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A September 1969 enlistment examination does not reflect any 
problems or diagnoses relating to the veteran's left knee.  
Service medical records show that the veteran injured his 
right knee in a November 1969 fall; however, no left knee 
injury was indicated at that time.  He injured his left knee 
in February 1970 while playing basketball.  There was no 
swelling on examination, the veteran had full range of 
motion, and there was tenderness of the medial aspect of the 
knee.  The veteran was assessed with a ligament strain.  A 
December 1971 separation examination did not reflect any 
chronic residuals pertaining to the veteran's left knee 
strain.  

Routine medical examinations completed in May 1978, November 
1982, and September 1984, during the veteran's Reserve 
service, contain no complaints, diagnoses, or treatment for 
the veteran's left knee.  The veteran had a PULHES score of 1 
for all categories, indicating a high level of fitness.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Clinical 
treatment records similarly did not reflect any knee problems 
occurring during that service period (from 1972 to 1992).

Private medical reports of record dated from September 1973 
to January 1999 contain no findings in relation to a left 
knee disorder.

VA treatment records show that the veteran has a current 
diagnosis of degenerative joint disease in the left knee.  
(See VA outpatient treatment reports, November 2000 to May 
2001).  The veteran was seen in April 2001 with bilateral 
knee pain which he reported having for the previous two to 
three months.  He was assessed with knee pain.  April 2001 x-
rays of the knees indicated mild degenerative joint disease 
with small effusions bilaterally.  On follow-up in May 2001, 
the veteran reported a history of bilateral knee pain, 
stiffness, popping, and swelling that began in service with a 
right knee injury, with current symptomatology worse in that 
knee.  The veteran was assessed with early degenerative joint 
disease. 

VA x-rays completed in October 2001 show minimal degenerative 
changes of the patellofemoral joints of both knees.  An 
October 2001 VA examination assessed the veteran with mild 
bilateral arthrosis of the knees, patellofemoral and medial 
compartment.  

In a March 2002 letter, a VA physician indicated that he had 
reviewed the veteran's military records which reflect knee 
pain and a history of a fall with a fracture of the right 
navicular bone.  The veteran had been followed at VA for 
chronic pain in the joints of the knees and osteoarthritis, 
probably secondary to old injuries.  He stated that it 
appeared that these conditions were similar to those during 
the military.  

Service medical records show that the veteran injured his 
left knee once in February 1970 with no chronic residuals 
noted, or shown on discharge.  The veteran was diagnosed in 
April 2001, many years after service with degenerative joint 
disease in the left knee.  The Board first finds that 
entitlement to service connection for left knee arthritis on 
a presumptive basis is not warranted, as there is no medical 
evidence of the diagnosis of such condition to a compensable 
degree within a year of discharge. See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Although the March 2002 opinion indicates that the veteran's 
current bilateral knee disability may be related to service, 
the Board finds that the physician's opinion is too 
speculative to establish a medical nexus between the 
veteran's current left knee arthritis and an in-service left 
knee injury.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement).

Because the March 2002 opinion was not adequate to support a 
grant of service connection for a left knee disorder, the 
Board remanded the claim in for a VA examination in June 2004 
and in April 2006 in order to give the veteran every 
consideration with respect to the present appeal.  As noted 
in the Board's VCAA discussion above, the veteran failed to 
report for scheduled October 2006 and April 2007 VA 
examinations, and he has not demonstrated good cause for his 
failure to attend the last VA examination.  The Board finds 
that the evidence of record is not adequate to support a 
grant of service connection for a left knee disorder.  

As provided in 38 C.F.R. § 3.159(c)(4) (2007), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled are 
required to report for the examination."  See 38 C.F.R. § 
3.326(a) (2007); see also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (holding that the duty to assist "is not always a one-
way street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence").  Thus, the regulations clearly indicate 
it is the duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.  It is clear that VA has fulfilled its duty 
to assist the veteran in this case.  See Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  

The Board therefore concludes that entitlement to service 
connection for a left knee disorder cannot be established.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a left knee 
disorder must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


